Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-14) in the reply filed on 10/8/20 is acknowledged.
Claims 15-20 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/8/20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Verbrugge (8479853) in view of Parry-Williams et al. (2015/0232138). 
For claims 1 and 13, Verbrugge discloses an active hood vent system for a motor vehicle, comprising: a hood vent (46) including a closure (48, 50, 52) displaceable between a closed position and an opened position; and a control module (64) configured to (for claim 1) adjust aero balance of said motor vehicle by opening and closing said closure (necessarily by causing a disturbance to (FIG.2) or preventing a disturbance to (FIG.3) the air passing over the hood); and the module (64) configured to (for claim 13) close said closure (FIG.3) and thereby minimize engine compartment air from entering an HVAC fresh air inlet (24) of said motor vehicle.  

For claim 11, said controller is configured to close said closure and thereby minimize engine compartment air from entering an HVAC fresh air inlet (24) of said motor vehicle.  
For claims 9, 12, and 14, said controller (64) is configured to close said closure when a current operating temperature of said motor vehicle is below a predetermined temperature (based on temperature sensors) and a current motor vehicle speed (‘road speed’) is below a predetermined speed (Col 3, lines 21-40).  
When the closure is closed, a front downforce is necessarily reduced and a rear downforce is necessarily increased. When the closure is opened, the opposite occurs, namely a front downforce is increased and a rear downforce is reduced. 
For claims 1,3-4, and 6-10, the control module/controller of Verbrugge is configured to control the hood vent, the size of the opening, and adjust the flow rate of the airstream therethrough.
The control selectably positions (abstract) the hood vent between open and closed positions based on input criteria from sensors (include temperature sensor, claim 6) and is “programmed” to operate the mechanism accordingly. See FIGS.2-3, showing the open and closed positions of the hood vent; the abstract and Col 3, lines 41-56, disclosing that the control is configured to selectively control the size of the opening 28, and Col 2, lines 6-8, which discusses the temperature sensor which communicates with the controller. 
The controller of Verbrugge inherently possess the functionally defined limitations of the claimed apparatus. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 
However, Verbrugge is silent as to the specific control elements recited, namely the vehicle deceleration (claim 3), cornering force (claim 4), brake pressure (claim 1), steering wheel angle (claim 6 and new claim 21), yaw position (claim 7), lateral acceleration (claim 8), vehicle acceleration (claim 10)
Vehicle stability systems are well known in the art as are sensors and inputs which allow for the detection of vehicle deceleration/acceleration, speed, brake pressure, and steering wheel position. Parry-Williams et al. teach a device (spoiler flap) which moves between first and second position and is configured to alter the downforce generate by the vehicle when in motion by affecting the airflow around the device (abstract). Parry-Williams et al. further teach a control unit adapted to receive one or more inputs that indicate the dynamic state of the automobile and select a position of the device to control downward force generated thereof ([0010]). Specifically, the inputs could include speed, lateral g-force, steering position, brake pedal force, brake pedal position, and forward acceleration ([0013]). The steering position is being interpreted as both pertaining to the position of the steering wheel and that of the wheels themselves (yaw). 
It would have been obvious to one of ordinary skill in the art to have provided the controller of Verbrugge with data inputs as taught by Parry-Williams et al. in order to control the opening and closing of the vents for optimum desired effect. 

Response to Arguments
Applicant's arguments filed 1/22/21 have been fully considered but they are not persuasive.

A. Applicant argues against the references individually. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

B. Applicant argues the combination would render the prior art unsatisfactory for its purpose. 

Applicant further argues combining the references as set forth above would render Verbrugge unsatisfactory for its intended purpose. 
However, applicant has not provided any support for the argument. It is unclear why applicant believes this to be the case or how specifically the modification would render Verbrugge unsatisfactory or inoperable. Thus, the examiner is not persuaded by this argument. Applicant has not set forth that Verbrugge cannot operate or that the operation of the shutters in the combination would be less than optimal. 
Examiner’s use of the Parry-Williams reference is to teach only a vehicle stability system of the well known prior art, one including the use of conventional sensors and conventional inputs allowing for the detection of vehicle deceleration/acceleration, speed, brake pressure, and steering wheel position. 
As set forth above and reiterated here, the Parry-Williams et al. reference teach a device (spoiler flap) which moves between first and second position and is configured to alter the downforce generate by the vehicle when in motion by affecting the airflow around the device (abstract). Parry-Williams et al. further teach a control unit adapted to receive one or more inputs that indicate the dynamic state of the automobile and select a position of the device to control downward force generated thereof ([0010]). Specifically, the inputs could include speed, lateral g-force, steering position, brake pedal force, brake pedal position, and forward acceleration ([0013]). The steering position is being interpreted as both pertaining to the position of the steering wheel and that of the wheels themselves (yaw). 
There is nothing in Parry-Williams that vitiates the use of the inputs in a control system for hood vent shutters. Applicant has not identified any aspect of Parry-Williams supporting such a reading, i.e. showing that Parry-Williams ‘teaches away’ from the modification proposed or prohibits such a modification. Applicant does not show that Verbrugge’s device would be rendered inoperable by the modification. See In re Gordon, 733 F.2d 900, 902 (Fed. Cir. 1984) (finding that French teaches away from proposed modification where French apparatus would be rendered inoperable for its intended purpose by proposed modification).
Applicant does not explain, in any detail, why Parry-Williams’ disclosure of inputs would not have led one of ordinary skill in the art to modify Verbrugge’s device as proposed in the rejection above. 
Additionally to this regard, it should be noted the court has held that it is irrelevant if the prior art and a claimed invention have different purposes. See Nat'l Steel Car, Ltd. v. Canadian Pac. Ry., Ltd., 357 F.3d 1319, 1339 (Fed. Cir. 2004). Specifically, a “finding that two inventions were designed to resolve different problems ... is insufficient to demonstrate that one invention teaches away from another." 
In this instance, the fact that Parry-Williams is designed to control airflow underneath the vehicle which is different from that of Verbrugge which is designed to accomplish the same but above a vehicle is irrelevant. The reference need not recognize the same advantage or result. See, e.g., In re Kahn, 441 F.3d 977, 987 (Fed. Cir. 2006). 
The rejection set forth above is hereby maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

For claims 1 and 13, Lehti et al. disclose an active hood vent system for a motor vehicle, comprising: a hood vent (FIG.1) including a closure (14) displaceable between a closed position (FIG.2) and an opened position (FIG.3); and a control module (52) configured to (for claim 1) adjust aero balance of said motor vehicle by opening and closing said closure (necessarily by causing a disturbance to (FIG.3) or preventing a disturbance to (FIG.2) the air passing over the hood); and the module (52) configured to (for claim 13) close said closure (FIG.2) and thereby minimize engine compartment air from entering an HVAC fresh air inlet (“air intake” in spec) of said motor vehicle.  
For claim 2, the control module includes a controller (52) and an actuator (42), said actuator opening and closing said closure in response to said controller ([0023]).  
For claims 9 and 12, said controller (52, FIG.8) is configured to close said closure when a current operating temperature (58) of said motor vehicle is below a predetermined temperature and a current motor vehicle speed (54) is below a predetermined speed.
For claim 11, said controller is configured to close said closure ([0023]) and thereby minimize engine compartment air from entering an HVAC fresh air inlet of said motor vehicle.  
When the closure is closed, a front downforce is necessarily reduced and a rear downforce is necessarily increased. When the closure is opened, the opposite occurs, namely a front downforce is increased and a rear downforce is reduced. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612